Per Curiam.

In this appeal from an order denying a motion to dismiss a complaint sounding in libel, we agree with the dis*27senting Justice that there is nothing in plaintiff’s affidavit tending to connect the individual defendant Farmer with the alleged defamation. While a majority of the court is of the opinion that the rule announced in New York Times Co. v. Sullivan (376 U. S. 254) is applicable to the case against the defendant Congress of Racial Equality (CORE), the present record does not justify summary determination of CORE’s responsibility for the poster or, if it was responsible, of the issue of actual malice.
Accordingly, the order should be modified, on the law, to the extent of granting the motion as to defendant Farmer, and otherwise affirmed, without costs and without disbursements, with leave to defendant CORE to renew its motion, if so advised, after joinder of issue and completion of pretrial disclosure procedures.